ON REHEARING
PER CURIAM.
A rehearing without argument was granted in this matter to clarify our holding that the Bossier City Fire and Civil Service Board (“Board”) had not rendered a decision from which an appeal could be taken.
In order to make explicit the import of our original opinion, we set aside our judgment dismissing the appeal and, for the reasons expressed in the original opinion, *718reverse the ruling of the Board which construed its tie vote as an affirmance of the action of the appointing authority in terminating appellant’s employment, reverse the district court’s affirmance of the Board’s ruling, and remand the case to the Board for its reconsideration of the record previously made before it, together with additional admissible evidence that may be offered, after which the Board shall render a decision appealable under the provisions of La.R.S. 33:2501.
REVERSED AND REMANDED, at the cost of appellee Board.